Case 6:20-bk-15709-MH   Doc 4 Filed 08/24/20 Entered 08/24/20 12:10:26   Desc
                        Main Document    Page 1 of 10
Case 6:20-bk-15709-MH   Doc 4 Filed 08/24/20 Entered 08/24/20 12:10:26   Desc
                        Main Document    Page 2 of 10
           CaseCO.
                6:20-bk-15709-MH
                    FILE   DEPT.  CLOCK Doc
                                        VCHR. 4
                                              NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                             PageEarnings    Statement
               DME  418870 815167 CAHM1  0000319530   1
                                        Main Document            3 of 10
                     Page       1(Con’t   Next Page)            2540-0002
                LIVE NATION WORLDWIDE,                  INC                                   Period Beginning:          07/16/2020
                PAYROLL         PROCESSING        CENTER                                      Period Ending:             07/31/2020
                2000 WEST LOOP SOUTH, SUITE 1300                                              Pay Date:                  07/31/2020
                HOUSTON,         TX 77027


                Taxable Marital Status:       Married                                             SALVIDOR G GANDARA
                Exemptions/Allowances:                                                            10524 CHEVRON COURT
                  Federal:           5
                  CA:                5
                                                                                                  ADELANTO CA 92301

                Social Security Number:       XXX-XX-1566
                         rate         hours         this period             year to date                                         this period   year to date
Regular           5975 46            87 00              5 975 46             87 313      98   Supp Life                           -73   85             664        65
Gtl                                                        30 02*               416      47   Supp Spouse                         -40   25             563        50
Retro Amount                                                                    218      46   Vision                              -18   23*            255        22
               Gross Pay                           $6 005 48                 87 948      91   Vol Add Fam                         -16   29             226        38
                                                                                              Qualtranspretax                                          154        00

               Statutory                                                                      Net Pay                       $3 857 87
               Federal Income Tax                        -518   65             8   079   10   Checking 1                   -3 857 87
               Social Security Tax                       -331   32             4   868   89
                                                                                              Net Check                             $0 00
               Medicare Tax                               -77   48             1   138   69
               CA State Income Tax                       -220   47             3   459   02
               CA SUI/SDI Tax                             -53   14                 781   14     Excluded from federal taxable wages

                                                                                                Your federal taxable wages this period are
               Accident Ins                               -10   45
                                                                                                $5 343 73
               Crtcl Ill Ch                                -5   25
               Crtcl Ill Eb                               -24   30                            Other Benefits and
               Crtcl Ill Sp                                -7   27                                                             this period     total to date
               Dental                                     -33   50*              469     00   Total Work Hrs                       87 00          1 218 00
               F S A Depend                              -208   33*            2 916     62
                                                                                              Avail Sick Hrs                                              76 00
               F S A Medical                             -114   58*            1 604     12
               Group Legal Ins                             -8   25               115     50
               Gtl                                        -30   02               416     47
               Health Ins                                -287   11*            4 019     54   LIVE NATION WORLDWIDE       INC. EMPLOYER ADDRESS IS
               Ln 401K Loan 1                             -11   81               165     34   9348 CIVIC CENTER DR. BEVERLY HILLS CA 90210
               Ln 401K Loan 2                             -17   28               241     92
               Long Term Disab                            -31   39               436     28   FOR QUESTIONS REGARDING            TAXES OR WITHHOLDING
               Short Term Disa                             -7   42               103     88   CALL 1-866-540-0115.
               Supp Childe                                 -0   97                13     58

                                                                                                                                                 2000 A DP, LLC




                LIVE NATION WORLDWIDE INC                                                     Advice number:                   00000319530
                PAYROLL PROCESSING CENTER                                                     Pay date:                        07/31/2020
                2000 WEST LOOP SOUTH SUITE 1300
                HOUSTON TX 77027

                Deposited       to the account of                                             account number         transit     ABA                  amount
                SALVIDOR        G GANDARA                                                     xxxxxxxx6103           xxxx xxxx                  $3 857 87




                                                                                                         NON-NEGOTIABLE
CaseCO.
     6:20-bk-15709-MH
         FILE   DEPT.  CLOCK Doc
                             VCHR. 4
                                   NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                  PageEarnings    Statement
    DME  418870 815167 CAHM1  0000319530   1
                             Main Document            4 of 10
         Page     2                           2540-0002
    LIVE NATION WORLDWIDE,              INC                 Period Beginning:   07/16/2020
    PAYROLL     PROCESSING        CENTER                    Period Ending:      07/31/2020
    2000 WEST LOOP SOUTH, SUITE 1300                        Pay Date:           07/31/2020
    HOUSTON,      TX 77027


    Taxable Marital Status:   Married                           SALVIDOR G GANDARA
    Exemptions/Allowances:                                      10524 CHEVRON COURT
      Federal:           5
      CA:                5
                                                                ADELANTO CA 92301

    Social Security Number:   XXX-XX-1566


   FOR QUESTIONS      REGARDING     HOURS,PAY,BENEFITS,OR
   MISSING CHECKS CONTACT YOUR LOCAL HR/PR.




                                                                                             2000 A DP, LLC




     CONTINUED FROM PRIOR PAGE
     YOUR VOUCHER IS PROVIDED ON PAGE 1



                                                                          NON-NEGOTIABLE
           CaseCO.
                6:20-bk-15709-MH
                    FILE   DEPT.  CLOCK Doc
                                        VCHR. 4
                                              NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                             PageEarnings    Statement
               DME  418870 815167 CAHM1  0000292613   1
                                        Main Document            5 of 10
                     Page       1(Con’t   Next Page)            2622-0002
                LIVE NATION WORLDWIDE,                  INC                                   Period Beginning:          07/01/2020
                PAYROLL         PROCESSING        CENTER                                      Period Ending:             07/15/2020
                2000 WEST LOOP SOUTH, SUITE 1300                                              Pay Date:                  07/15/2020
                HOUSTON,         TX 77027


                Taxable Marital Status:       Married                                             SALVIDOR G GANDARA
                Exemptions/Allowances:                                                            10524 CHEVRON COURT
                  Federal:           5
                  CA:                5
                                                                                                  ADELANTO CA 92301

                Social Security Number:       XXX-XX-1566
                         rate         hours         this period             year to date                                         this period   year to date
Regular           5975 46            87 00              5 975 46             81 338      52   Supp Life                           -73   85             590        80
Gtl                                                        30 02*               386      45   Supp Spouse                         -40   25             523        25
Retro Amount                                                                    218      46   Vision                              -18   23*            236        99
               Gross Pay                           $6 005 48                 81 943      43   Vol Add Fam                         -16   29             210        09
                                                                                              Qualtranspretax                                          154        00

               Statutory                                                                      Net Pay                       $3 857 88
               Federal Income Tax                        -518   65             7   560   45   Checking 1                   -3 857 88
               Social Security Tax                       -331   31             4   537   57
                                                                                              Net Check                             $0 00
               Medicare Tax                               -77   49             1   061   21
               CA State Income Tax                       -220   47             3   238   55
               CA SUI/SDI Tax                             -53   13                 728   00     Excluded from federal taxable wages

                                                                                                Your federal taxable wages this period are
               Accident Ins                               -10   45
                                                                                                $5 343 73
               Crtcl Ill Ch                                -5   25
               Crtcl Ill Eb                               -24   30                            Other Benefits and
               Crtcl Ill Sp                                -7   27                                                             this period     total to date
               Dental                                     -33   50*              435     50   Total Work Hrs                       87 00          1 131 00
               F S A Depend                              -208   33*            2 708     29
                                                                                              Avail Sick Hrs                                              76 00
               F S A Medical                             -114   58*            1 489     54
               Group Legal Ins                             -8   25               107     25
               Gtl                                        -30   02               386     45
               Health Ins                                -287   11*            3 732     43   LIVE NATION WORLDWIDE       INC. EMPLOYER ADDRESS IS
               Ln 401K Loan 1                             -11   81               153     53   9348 CIVIC CENTER DR. BEVERLY HILLS CA 90210
               Ln 401K Loan 2                             -17   28               224     64
               Long Term Disab                            -31   39               404     89   FOR QUESTIONS REGARDING            TAXES OR WITHHOLDING
               Short Term Disa                             -7   42                96     46   CALL 1-866-540-0115.
               Supp Childe                                 -0   97                12     61

                                                                                                                                                 2000 A DP, LLC




                LIVE NATION WORLDWIDE INC                                                     Advice number:                   00000292613
                PAYROLL PROCESSING CENTER                                                     Pay date:                        07/15/2020
                2000 WEST LOOP SOUTH SUITE 1300
                HOUSTON TX 77027

                Deposited       to the account of                                             account number         transit     ABA                  amount
                SALVIDOR        G GANDARA                                                     xxxxxxxx6103           xxxx xxxx                  $3 857 88




                                                                                                         NON-NEGOTIABLE
CaseCO.
     6:20-bk-15709-MH
         FILE   DEPT.  CLOCK Doc
                             VCHR. 4
                                   NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                  PageEarnings    Statement
    DME  418870 815167 CAHM1  0000292613   1
                             Main Document            6 of 10
         Page     2                           2622-0002
    LIVE NATION WORLDWIDE,              INC                 Period Beginning:   07/01/2020
    PAYROLL     PROCESSING        CENTER                    Period Ending:      07/15/2020
    2000 WEST LOOP SOUTH, SUITE 1300                        Pay Date:           07/15/2020
    HOUSTON,      TX 77027


    Taxable Marital Status:   Married                           SALVIDOR G GANDARA
    Exemptions/Allowances:                                      10524 CHEVRON COURT
      Federal:           5
      CA:                5
                                                                ADELANTO CA 92301

    Social Security Number:   XXX-XX-1566


   FOR QUESTIONS      REGARDING     HOURS,PAY,BENEFITS,OR
   MISSING CHECKS CONTACT YOUR LOCAL HR/PR.




                                                                                             2000 A DP, LLC




     CONTINUED FROM PRIOR PAGE
     YOUR VOUCHER IS PROVIDED ON PAGE 1



                                                                          NON-NEGOTIABLE
           CaseCO.
                6:20-bk-15709-MH
                    FILE   DEPT.  CLOCK Doc
                                        VCHR. 4
                                              NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                             PageEarnings    Statement
               DME  418870 815167 CAHM1  0000262797   1
                                        Main Document            7 of 10
                     Page       1(Con’t   Next Page)            2808-0002
                LIVE NATION WORLDWIDE,                  INC                                 Period Beginning:          06/16/2020
                PAYROLL         PROCESSING        CENTER                                    Period Ending:             06/30/2020
                2000 WEST LOOP SOUTH, SUITE 1300                                            Pay Date:                  06/30/2020
                HOUSTON,         TX 77027


                Taxable Marital Status:       Married                                           SALVIDOR G GANDARA
                Exemptions/Allowances:                                                          10524 CHEVRON COURT
                  Federal:           5
                  CA:                5
                                                                                                ADELANTO CA 92301

                Social Security Number:       XXX-XX-1566
                         rate         hours         this period             year to date                                       this period   year to date
Regular           5975 46            87 00              5 975 46             75 363    06   Supp Life                           -73   85             516        95
Gtl                                                        30 02*               356    43   Supp Spouse                         -40   25             483        00
Retro Amount                                                                    218    46   Vision                              -18   23*            218        76
               Gross Pay                           $6 005 48                 75 937    95   Vol Add Fam                         -16   29             193        80
                                                                                            Qualtranspretax                                          154        00

               Statutory                                                                    Net Pay                       $3 857 88
               Federal Income Tax                        -518   65             7 041 80     Checking 1                   -3 857 88
               Social Security Tax                       -331   31             4 206 26
                                                                                            Net Check                             $0 00
               Medicare Tax                               -77   48               983 72
               CA State Income Tax                       -220   47             3 018 08
               CA SUI/SDI Tax                             -53   14               674 87       Excluded from federal taxable wages

                                                                                              Your federal taxable wages this period are
               Accident Ins                               -10   45
                                                                                              $5 343 73
               Crtcl Ill Ch                                -5   25
               Crtcl Ill Eb                               -24   30                          Other Benefits and
               Crtcl Ill Sp                                -7   27                                                           this period     total to date
               Dental                                     -33   50*              402   00   Total Work Hrs                       87 00          1 044 00
               F S A Depend                              -208   33*            2 499   96
                                                                                            Avail Sick Hrs                                              76 00
               F S A Medical                             -114   58*            1 374   96
               Group Legal Ins                             -8   25                99   00
               Gtl                                        -30   02               356   43
               Health Ins                                -287   11*            3 445   32   LIVE NATION WORLDWIDE       INC. EMPLOYER ADDRESS IS
               Ln 401K Loan 1                             -11   81               141   72   9348 CIVIC CENTER DR. BEVERLY HILLS CA 90210
               Ln 401K Loan 2                             -17   28               207   36
               Long Term Disab                            -31   39               373   50   FOR QUESTIONS REGARDING            TAXES OR WITHHOLDING
               Short Term Disa                             -7   42                89   04   CALL 1-866-540-0115.
               Supp Childe                                 -0   97                11   64

                                                                                                                                               2000 A DP, LLC




                LIVE NATION WORLDWIDE INC                                                   Advice number:                   00000262797
                PAYROLL PROCESSING CENTER                                                   Pay date:                        06/30/2020
                2000 WEST LOOP SOUTH SUITE 1300
                HOUSTON TX 77027

                Deposited       to the account of                                           account number         transit     ABA                  amount
                SALVIDOR        G GANDARA                                                   xxxxxx0882             xxxx xxxx                  $3 857 88




                                                                                                         NON-NEGOTIABLE
CaseCO.
     6:20-bk-15709-MH
         FILE   DEPT.  CLOCK Doc
                             VCHR. 4
                                   NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                  PageEarnings    Statement
    DME  418870 815167 CAHM1  0000262797   1
                             Main Document            8 of 10
         Page     2                           2808-0002
    LIVE NATION WORLDWIDE,              INC                 Period Beginning:   06/16/2020
    PAYROLL     PROCESSING        CENTER                    Period Ending:      06/30/2020
    2000 WEST LOOP SOUTH, SUITE 1300                        Pay Date:           06/30/2020
    HOUSTON,      TX 77027


    Taxable Marital Status:   Married                           SALVIDOR G GANDARA
    Exemptions/Allowances:                                      10524 CHEVRON COURT
      Federal:           5
      CA:                5
                                                                ADELANTO CA 92301

    Social Security Number:   XXX-XX-1566


   FOR QUESTIONS      REGARDING     HOURS,PAY,BENEFITS,OR
   MISSING CHECKS CONTACT YOUR LOCAL HR/PR.




                                                                                             2000 A DP, LLC




     CONTINUED FROM PRIOR PAGE
     YOUR VOUCHER IS PROVIDED ON PAGE 1



                                                                          NON-NEGOTIABLE
           CaseCO.
                6:20-bk-15709-MH
                    FILE   DEPT.  CLOCK Doc
                                        VCHR. 4
                                              NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                             PageEarnings    Statement
               DME  418870 815167 CAHM1  0000246795   1
                                        Main Document            9 of 10
                     Page       1(Con’t   Next Page)            2806-0002
                LIVE NATION WORLDWIDE,                  INC                                 Period Beginning:          06/01/2020
                PAYROLL         PROCESSING        CENTER                                    Period Ending:             06/15/2020
                2000 WEST LOOP SOUTH, SUITE 1300                                            Pay Date:                  06/15/2020
                HOUSTON,         TX 77027


                Taxable Marital Status:       Married                                           SALVIDOR G GANDARA
                Exemptions/Allowances:                                                          10524 CHEVRON COURT
                  Federal:           5
                  CA:                5
                                                                                                ADELANTO CA 92301

                Social Security Number:       XXX-XX-1566
                         rate         hours         this period             year to date                                       this period   year to date
Regular           5975 46            87 00              5 975 46             69 387    60   Supp Life                           -73   85             443        10
Gtl                                                        30 02*               326    41   Supp Spouse                         -40   25             442        75
Retro Amount                                                                    218    46   Vision                              -18   23*            200        53
               Gross Pay                           $6 005 48                 69 932    47   Vol Add Fam                         -16   29             177        51
                                                                                            Qualtranspretax                                          154        00

               Statutory                                                                    Net Pay                       $3 857 87
               Federal Income Tax                        -518   65             6 523 15     Checking 1                   -3 857 87
               Social Security Tax                       -331   31             3 874 95
                                                                                            Net Check                             $0 00
               Medicare Tax                               -77   49               906 24
               CA State Income Tax                       -220   47             2 797 61
               CA SUI/SDI Tax                             -53   14               621 73       Excluded from federal taxable wages

                                                                                              Your federal taxable wages this period are
               Accident Ins                               -10   45
                                                                                              $5 343 73
               Crtcl Ill Ch                                -5   25
               Crtcl Ill Eb                               -24   30                          Other Benefits and
               Crtcl Ill Sp                                -7   27                                                           this period     total to date
               Dental                                     -33   50*              368   50   Total Work Hrs                       87 00               957 00
               F S A Depend                              -208   33*            2 291   63
                                                                                            Avail Sick Hrs                                              76 00
               F S A Medical                             -114   58*            1 260   38
               Group Legal Ins                             -8   25                90   75
               Gtl                                        -30   02               326   41
               Health Ins                                -287   11*            3 158   21   LIVE NATION WORLDWIDE       INC. EMPLOYER ADDRESS IS
               Ln 401K Loan 1                             -11   81               129   91   9348 CIVIC CENTER DR. BEVERLY HILLS CA 90210
               Ln 401K Loan 2                             -17   28               190   08
               Long Term Disab                            -31   39               342   11   FOR QUESTIONS REGARDING            TAXES OR WITHHOLDING
               Short Term Disa                             -7   42                81   62   CALL 1-866-540-0115.
               Supp Childe                                 -0   97                10   67

                                                                                                                                               2000 A DP, LLC




                LIVE NATION WORLDWIDE INC                                                   Advice number:                   00000246795
                PAYROLL PROCESSING CENTER                                                   Pay date:                        06/15/2020
                2000 WEST LOOP SOUTH SUITE 1300
                HOUSTON TX 77027

                Deposited       to the account of                                           account number         transit     ABA                  amount
                SALVIDOR        G GANDARA                                                   xxxxxx5500             xxxx xxxx                  $3 857 87




                                                                                                         NON-NEGOTIABLE
CaseCO.
     6:20-bk-15709-MH
         FILE   DEPT.  CLOCK Doc
                              VCHR. 4
                                    NO. Filed 08/24/20 Entered 08/24/20 12:10:26 Desc
                                                  Page Earnings    Statement
    DME  418870 815167 CAHM1   0000246795   1
                             Main Document             10 of 10
         Page     2                           2806-0002
    LIVE NATION WORLDWIDE,              INC                 Period Beginning:   06/01/2020
    PAYROLL     PROCESSING        CENTER                    Period Ending:      06/15/2020
    2000 WEST LOOP SOUTH, SUITE 1300                        Pay Date:           06/15/2020
    HOUSTON,      TX 77027


    Taxable Marital Status:   Married                           SALVIDOR G GANDARA
    Exemptions/Allowances:                                      10524 CHEVRON COURT
      Federal:           5
      CA:                5
                                                                ADELANTO CA 92301

    Social Security Number:   XXX-XX-1566


   FOR QUESTIONS      REGARDING     HOURS,PAY,BENEFITS,OR
   MISSING CHECKS CONTACT YOUR LOCAL HR/PR.




                                                                                             2000 A DP, LLC




     CONTINUED FROM PRIOR PAGE
     YOUR VOUCHER IS PROVIDED ON PAGE 1



                                                                          NON-NEGOTIABLE
